        Case 1:21-cv-01539-TWT Document 1 Filed 04/18/21 Page 1 of 17




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

LOIS HARRIS, individually and
behalf of all similarly-situated
persons,                                  Civil Action No. _______________

       Plaintiff,

v.                                        JURY TRIAL DEMANDED

FANEUIL, INC.,

       Defendant.

                    COLLECTIVE ACTION COMPLAINT

      Plaintiff Lois Harris (“Plaintiff”) brings this collective action pursuant to the

Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”), on behalf of all current

or former non-exempt employees employed by Defendant Faneuil, Inc.

(“Defendant”) as Call Center Agents, including Customer Service Representatives

and similarly-situated persons, during the statutory period who earned

nondiscretionary bonuses for periods in which they worked overtime hours but who

Defendant did not pay overtime at a rate of one-and-one-half times their regular rate.

As a regular and routine practice, Defendant violated the FLSA by failing to include

nondiscretionary bonuses in the regular rate of pay when calculating the overtime

rate for Plaintiff and other similarly-situated persons. As a consequence, Defendant

                                          1
        Case 1:21-cv-01539-TWT Document 1 Filed 04/18/21 Page 2 of 17




failed to pay Plaintiff and other similarly-situated persons overtime wages at one-

and-one-half their regular rate for all time worked in excess of 40 hours per week.

Plaintiff shows the Court as follows:

    NATURE OF THE ACTION AND SUMMARY OF ALLEGATIONS

      1.       This is a collective action for unpaid overtime wages under the FLSA.

Plaintiff brings the action on behalf of herself and other current and former Call

Center Agents, including Customer Service Representatives and other similarly-

situated persons, employed by Defendant within the statutory period, who Defendant

failed to pay overtime wages at a rate of one-and-one-half times their regular rate of

pay due to Defendant’s failure to include nondiscretionary bonuses within the

regular rate when calculating overtime. This group of persons is the “FLSA

Collective.”

      2.       Plaintiff alleges that Defendant applied policies and practices to

Plaintiff and her fellow FLSA Collective members pursuant to which Defendant:

(a) excluded nondiscretionary performance bonuses in calculating their regular

rates, (b) encouraged and/or knowingly permitted them to work more than 40 hours

per week, and (c) intentionally failed to pay them one-and-one-half their regular rate

for time they worked in excess of 40 hours per week.




                                          2
        Case 1:21-cv-01539-TWT Document 1 Filed 04/18/21 Page 3 of 17




      3.     Plaintiff and other similarly-situated persons who choose to opt into this

action pursuant to 29 U.S.C. § 216(b) (the “Collective Action”) are entitled to

recover: (a) unpaid overtime wages, (b) liquidated damages, (c) interest, and

(d) their attorneys’ fees and costs.

                          JURISDICTION AND VENUE

      4.     This Court has federal question jurisdiction over Plaintiff’s FLSA

claims pursuant to 28 U.S.C. § 1331.

      5.     Pursuant to 28 U.S.C. § 1391 and Local Rule 3.1(B)(3), venue is proper

in this Court because the unlawful employment practices described herein were

committed within the Atlanta Division of the Northern District of Georgia.

                                       PARTIES

      6.     Plaintiff is a citizen of the United States of America and a resident of

the State of Georgia; she submits herself to the jurisdiction of this Court.

      7.     Defendant Faneuil, Inc. is a Delaware for-profit corporation that is

licensed to do business in Georgia and regularly does business in the Northern

District of Georgia, where it employs Plaintiff.

      8.     Defendant Faneuil, Inc. may be served with process through its

registered agent, Corporation Service Company, at 2 Sun Court, Suite, 400,

Peachtree Corners, Georgia 30092.

                                           3
        Case 1:21-cv-01539-TWT Document 1 Filed 04/18/21 Page 4 of 17




      9.    At all relevant times, Defendant has been, and continues to be, an

“employer” engaged in interstate commerce within the meaning of the FLSA,

29 U.S.C. § 207.

      10.   At all relevant times, Defendant has employed and continues to employ

employees, including Plaintiff, who engage or engaged in interstate commerce.

      11.   Defendant was the employer of Plaintiff and the other FLSA Collective

members under the FLSA at all times relevant to this Complaint.

      12.   At all relevant times, Defendant has had an annual gross volume of

sales made or business done in excess of $500,000.

      13.   Defendant is governed by and subject to 29 U.S.C. § 207.

                   COLLECTIVE ACTION ALLEGATIONS

      14.   Plaintiff brings this action on behalf of herself and all other

similarly-situated employees pursuant to 29 U.S.C. § 216(b).

      15.   Plaintiff and similarly-situated individuals:

            a.     were employed by Defendant as non-exempt Call Center Agents,

                   including Customer Service Representatives, between within the

                   three (3) years preceding the filing of this Collective Action

                   Complaint and the present;




                                         4
        Case 1:21-cv-01539-TWT Document 1 Filed 04/18/21 Page 5 of 17




            b.     earned nondiscretionary bonuses during weeks in which they

                   worked more than 40 hours; and

            c.     did not receive overtime premium pay at one-and-one-half their

                   regularly hourly rate, as required by the FLSA, for weeks in

                   which they worked more than 40 hours and earned

                   nondiscretionary bonuses.

This group of persons is the “FLSA Collective.”

      16.   Plaintiff and members of the FLSA Collective were paid by the hour.

Plaintiff and members of the FLSA Collective did not and do not meet the criteria

for any recognized exemption to the FLSA’s overtime requirements.

      17.   The FLSA Collective is so numerous that individual joinder of all

members is impracticable and would not further the intent of 29 U.S.C. § 216(b).

The precise number of persons within the FLSA Collective is unknown, and the

information permitting a determination of the number of FLSA Collective members

lies within the sole possession of Defendant. However, there are, upon information

and belief, hundreds of members of the FLSA Collective, most of whom would not

be likely to file individual suits because they lack adequate financial resources,

access to attorneys, and/or knowledge of their claims.




                                         5
        Case 1:21-cv-01539-TWT Document 1 Filed 04/18/21 Page 6 of 17




      18.    Plaintiff will fairly and adequately protect the interests of the members

of the FLSA Collective and has retained counsel experienced and competent in wage

and hour law and collective-action litigation.

      19.    Questions of law and fact common to the members of the FLSA

Collective predominate over questions that may affect only individual members

because Defendant has acted on grounds generally applicable to all members of the

FLSA Collective.

      20.    Members of the FLSA Collective are similarly situated under the FLSA

because, inter alia:

             a.        Defendant applied a policy and practice common to the FLSA

                       Collective by failing to include nondiscretionary bonuses in

                       calculating their regular rate of pay for purposes of calculating

                       overtime;

             b.        FLSA Collective members worked more than 40 hours per week

                       during one or more weeks within the relevant time period in

                       which they earned nondiscretionary bonuses; and

             c.        Defendant failed to pay FLSA Collective members overtime

                       compensation at a rate of one-and-one-half times their regular




                                             6
        Case 1:21-cv-01539-TWT Document 1 Filed 04/18/21 Page 7 of 17




                   rate of pay for weeks in which they worked more than 40 hours

                   and earned nondiscretionary bonuses.

                           STATEMENT OF FACTS

      21.   Defendant provides business-processing outsourcing solutions to other

organizations, including remote customer care and technical support.

      22.   Plaintiff has been employed by Defendant as a Call Center Agent since

on or about January 6, 2020. Plaintiff’s duties include answering customer calls on

behalf of Defendant’s clients, making payments, processing payment arrangements,

turning services on and off, and working with “quality coaches” to take calls.

      23.   At all relevant times, Plaintiff was paid an hourly wage. Her most

recent hourly wage is $14.00.

      24.   Defendant’s     Call   Center    Agents   and/or    Customer    Service

Representatives (collectively “Call Center Agents”), including Plaintiff, are

non-exempt employees for the purposes of the FLSA.

      25.   On information and belief, beginning in approximately 2018,

Defendant implemented a “Tiering Incentive Program” (the “First Tiering Incentive

Program”) for Call Center Agents according to which policy and practice Call Center

Agents were eligible for nondiscretionary, performance-based bonuses each month.




                                         7
           Case 1:21-cv-01539-TWT Document 1 Filed 04/18/21 Page 8 of 17




      26.      Defendant implemented and distributed the First Tiering Incentive

Program to Plaintiff and other Call Center Agents to incentivize productivity.

      27.      The First Tiering Incentive Program promised, in advance, future

compensation if objectives were met.

      28.      Beginning on or about January 1, 2021, Defendant implemented a new

Tiering Incentive Program (the “Second Tiering Incentive Program”), according to

which Call Center Agents, including Plaintiff, were placed into three “Tiers” at the

end of each month depending on their performance, which determined the amount

of any nondiscretionary bonus that they would receive.

      29.      Defendant implemented and distributed the Second Tiering Incentive

Program to Plaintiff and other Call Center Agents to incentivize productivity.

      30.      The Second Tiering Incentive Program promised, in advance, future

compensation if objectives were met.

      31.      Under the Second Tiering Incentive Program, Plaintiff’s and other Call

Center Agents’ eligibility for a monthly, nondiscretionary bonus was determined

using four “Key Performance Indicators:” Schedule Adherence, Quality Assurance,

Attendance, and CSAT (“Customer Satisfaction”) Surveys.

      32.      The Key Performance Indicators were nondiscretionary performance

metrics.

                                           8
        Case 1:21-cv-01539-TWT Document 1 Filed 04/18/21 Page 9 of 17




      33.    Under the Second Tiering Incentive Plain, Call Center Agents who

received point totals between:

             a.    375 to 400 were classified as Tier 1;

             b.    300 to 374 were classified as Tier 2; and

             c.    0 to 299 were classified as Tier 3.

      34.    A Call Center Agent classified as “Tier 1” received a bonus equivalent

to $1.50 multiplied by the number of hours that Call Center Agent had worked that

month; a Call Center Agent classified as “Tier 2” received a bonus equivalent to

$1.00 multiplied by the number of hours that Call Center Agent had worked that

month; and a Call Center Agent classified as “Tier 3” was ineligible for a

nondiscretionary bonus.

      35.    The amount of the nondiscretionary bonuses was accordingly dictated

by a predetermined formula.

      36.    As a systemic practice throughout the statutory period, Defendant failed

to include awarded nondiscretionary bonuses when calculating the regular rate of

pay when determining the proper overtime rate for Call Center Agents, including

Plaintiff, for all hours worked in excess of forty (40) hours per week in weeks in

which the nondiscretionary bonuses were earned. The consequence of this practice

was that Defendant failed to pay Call Center Agents, including Plaintiff, an overtime

                                         9
        Case 1:21-cv-01539-TWT Document 1 Filed 04/18/21 Page 10 of 17




rate of one-and-one-half their regular rate of pay for all time worked in excess of 40

hours per week.

      37.    Defendant did not pay Plaintiff overtime wages at a rate of

one-and-one-half her regular rate for all time that she worked in excess of 40 hours

per week because it failed to include nondiscretionary bonuses when calculating the

regular rate of pay for weeks in which she worked over 40 hours and earned

nondiscretionary bonuses.

      38.    Defendant did not pay other Call Center Agents that it employed during

the statutory period at a rate of one-and-one-half their regular rate for all time worked

in excess of 40 hours per week because it failed to include nondiscretionary bonuses

when calculating the regular rate of pay for purposes of calculating overtime pay

with respect to weeks in which they worked over 40 hours and earned

nondiscretionary bonuses.

      39.    Defendant was, or should have been, aware that the FLSA requires it to

pay non-exempt employees overtime at one-and-one-half their regular rate for all

hours worked in excess of 40 per workweek.

      40.    Defendant was, or should have been aware, that the FLSA required it

to include nondiscretionary bonuses within the regular rate when calculating

overtime.

                                           10
       Case 1:21-cv-01539-TWT Document 1 Filed 04/18/21 Page 11 of 17




      41.     Defendant’s failure to pay Plaintiff and other members of the FLSA

Collective one-and-one-half their regular rates of pay for all time worked in excess

of 40 per week was pursuant to a policy and practice Defendant knowingly and

intentionally applied to Plaintiff and members of the FLSA Collective.

      42.     Defendant’s FLSA violations described herein were willful and not in

good faith.

                                    COUNT I
                  (Individual FLSA Claim Asserted by Plaintiff)
              Willful Failure Pay Overtime in Violation of the FLSA

      43.     Plaintiff incorporates by reference all preceding paragraphs of the

Complaint as if fully restated here.

      44.     At all relevant times, Plaintiff was engaged in commerce within the

meaning of the FLSA, 29 U.S.C. § 207.

      45.     At all relevant times, Defendant has been, and continues to be, an

“enterprise engaged in commerce or in the production of goods for commerce”

within the meaning of 29 U.S.C. § 203(s)(1)(A) because it “has employees engaged

in commerce or in the production of goods for commerce, or that has employees

handling, selling, or otherwise working on goods or materials that have been moved

in or produced for commerce by any person.”



                                        11
        Case 1:21-cv-01539-TWT Document 1 Filed 04/18/21 Page 12 of 17




      46.    At all relevant times, Defendant has had an annual gross volume of

sales made or business done in excess of $500,000.

      47.    At all relevant times, Defendant had two or more “employees engaged

in commerce,” as defined by 29 U.S.C. § 203(s)(1)(A).

      48.    At all relevant times, Defendant employed Plaintiff within the meaning

of the FLSA.

      49.    The overtime wage provisions set forth in the FLSA apply to Defendant

and protect Plaintiff.

      50.    Plaintiff was not exempt from the FLSA under any recognized

exemption at any time relevant to this Complaint.

      51.    The FLSA requires that employers, such as Defendant, compensate

non-exempt employees such as Plaintiff at an overtime rate of one-and-one-half their

regular rate for all hours worked in excess of 40 per week.

      52.    Plaintiff worked for Defendant in excess of 40 hours per week.

      53.    Plaintiff earned nondiscretionary bonuses in weeks that she worked

more than 40 hours.

      54.    As a regular and routine practice, Defendant failed to include

nondiscretionary bonuses in the regular rate of pay when calculating Plaintiff’s

overtime rate for weeks in which she worked more than 40 hours and earned

                                         12
        Case 1:21-cv-01539-TWT Document 1 Filed 04/18/21 Page 13 of 17




nondiscretionary bonuses. As a consequence, Defendant failed to pay Plaintiff

overtime wages at one-and-one-half her regular rate for all time worked in excess of

40 hours per week.

       55.    The foregoing conduct, as alleged, constitutes a willful violation of the

FLSA within the meaning of 29 U.S.C. § 255(a).

       56.    Defendant did not make a good-faith effort to comply with the FLSA

with respect to its compensation of Plaintiff.

       57.    Due to Defendant’s FLSA violations, Plaintiff is entitled to recover

from Defendant (a) her unpaid overtime wages, (b) an additional and equal amount

as liquidated damages, (c) interest, and (d) reasonable attorneys’ fees and costs of

litigation.

                                 COUNT TWO
                            (Collective FLSA Claim)
        Willful Failure to Pay Overtime Wages in Violation of the FLSA

       58.    Plaintiff reasserts and incorporates by reference all preceding

paragraphs of the Collective Action Complaint.

       59.    Plaintiff seeks to represent the following collective group of

non-exempt employees who Defendant failed to pay all overtime wages due:

       All current and former Call Center Agents, including Customer Service
       Representatives and similarly situated persons, employed by Defendant
       during the statutory period who Defendant failed to pay overtime wages
       at a rate of one-and-one-half times their regular rate of pay for overtime
                                          13
       Case 1:21-cv-01539-TWT Document 1 Filed 04/18/21 Page 14 of 17




      hours worked during weeks in which they earned nondiscretionary
      bonuses.

This is the “FLSA Collective.”

      60.   At all relevant times, Plaintiff was engaged in commerce within the

meaning of the FLSA, 29 U.S.C. § 207.

      61.   At all relevant times, Defendant has been, and continues to be, an

“enterprise engaged in commerce or in the production of goods for commerce”

within the meaning of 29 U.S.C. § 203(s)(1)(A) because it “has employees engaged

in commerce or in the production of goods for commerce, or that has employees

handling, selling, or otherwise working on goods or materials that have been moved

in or produced for commerce by any person.”

      62.   At all relevant times, Defendant has had an annual gross volume of

sales made or business done in excess of $500,000.

      63.   At all relevant times, Defendant had two or more “employees engaged

in commerce,” as defined by 29 U.S.C. § 203(s)(1)(A).

      64.   At all relevant times, Defendant was an “employer” of Plaintiff and

other members of the FLSA Collective within the meaning of the FLSA.

      65.   The overtime wage provisions set forth in the FLSA apply to Defendant

and protect Plaintiff and the FLSA Collective.



                                        14
       Case 1:21-cv-01539-TWT Document 1 Filed 04/18/21 Page 15 of 17




      66.      Plaintiff and members of the FLSA Collective were not exempt from

the FLSA under any recognized exemption at any time relevant to this Complaint.

      67.      The FLSA requires that employers, such as Defendant, compensate

non-exempt employees such as Plaintiff and members of the FLSA Collective at an

overtime rate of one-and-one-half their regular rate for all hours worked in excess of

40 per week.

      68.      As a regular and routine practice, Defendant violated the FLSA by

failing to include nondiscretionary bonuses in the regular rate of pay when

calculating overtime with respect to weeks in which Plaintiff and members of the

FLSA Collective worked over 40 hours and earned nondiscretionary bonuses. As a

consequence, Defendant failed to pay Plaintiff and members of the FLSA Collective

overtime wages at one-and-one-half their regular rate for all time worked in excess

of 40 hours per week.

      69.      The foregoing conduct, as alleged, constitutes a willful violation of the

FLSA within the meaning of 29 U.S.C. § 255(a).

      70.      Defendant did not make a good-faith effort to comply with the FLSA

with respect to its compensation of Plaintiff and members of the FLSA Collective.

      71.      Defendant is liable to Plaintiff and members of the FLSA Collective for

(a) unpaid overtime wages; (b) an additional and equal amount of liquidated

                                           15
        Case 1:21-cv-01539-TWT Document 1 Filed 04/18/21 Page 16 of 17




damages for Defendant’s violations of the FLSA; (c) interest; and (d) reasonable

attorneys’ fees and costs of litigation.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff and all members of the Collective who join this

action demand a TRIAL BY JURY and the following relief:

      a.     Designation of this action as a collective action and prompt issuance of

             notice, pursuant to 29 U.S.C. § 216(b), to all FLSA Collective

             members, apprising them of the pendency of this action, permitting

             them to assert timely FLSA claims in this action by filing individual

             Consents to Join pursuant to 29 U.S.C. § 216(b), and tolling of the

             statute of limitations;

      b.     A declaratory judgment that the practices complained of herein are

             unlawful under the FLSA;

      c.     Application of the FLSA’s three-year statute of limitations;

      d.     An award of unpaid overtime compensation due under the FLSA;

      e.     An award of liquidated damages;

      f.     An award of prejudgment and post-judgment interest;

      g.     An award of costs and expenses of this action, together with reasonable

             attorneys’ and expert fees; and

                                           16
 Case 1:21-cv-01539-TWT Document 1 Filed 04/18/21 Page 17 of 17




h.    Such other and further relief as this Court deems just and proper.


Respectfully submitted, this 18th day of April 2021.

                                       /s/ Justin M. Scott
                                       Justin M. Scott
                                       Georgia Bar No. 557463
                                       Michael David Forrest
                                       Georgia Bar No. 974300
                                       Scott Employment Law, P.C.
                                       160 Clairemont Avenue, Suite 610
                                       Decatur, Georgia 30030
                                       Telephone: 678.780.4880
                                       Facsimile: 478.575.2590
                                       jscott@scottemploymentlaw.com
                                       mforrest@scottemploymentlaw.com

                                       Counsel for Plaintiff




                                  17
